DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

It should be noted that a new examiner has been assigned to this application, please see below for contact information for the new examiner.

Allowable Subject Matter
The indicated allowability of claims 23-31 is withdrawn in view of the newly discovered reference(s) to Schlund, Bourque, and Douglas.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 recites the limitation "the first pipe" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that the word first was inadvertently included, and that the pipe is the pipe set forth in the preamble, and will be treated as such below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23, 25, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlund (5497808).  The reference to Schlund discloses the recited assembly for sealing an opening in a pipe (the device 10,20,10A,20A is an assembly for sealing an opening 42 in a pipe 40; abstract) having an outer surface and located below a surface of the ground (this is intended use to use the assembly on a pipe below a surface of the ground, where the device is capable of use on the outside of any pipe, including one below the surface of the ground as such is merely intended use, and in the preamble which this limitation breathes no life into the body of the claim either), wherein the opening has a size (the opening 42 has a size), the assembly comprising:
a pipe saddle device (10,10A; figs 1-9) having a curved plate (10,10A are seen in the figures to be curved plates to match the outside surface of the pipe they are provided over) with a first side and a second side (the inner and outer surfaces of the curved plates form sides of the curved plate), the second side adapted to engage the outer surface of the of pipe (seen in figs 1, 5, and 9); and
a gasket (20,20A; see figs 2,4,6, and 8) combined with the second side of the curved plate and adapted to be placed over the opening (seen in figs 2, 4, 6, and 8 they are on the inner second side of the curved plate, and as seen for example in figs 2 and 6 are sized to cover the opening 42); and
a mechanical fastener (30; figs 1,2, 5, 6, and 9) adapted to secure the pipe saddle device to the first pipe.

With respect to claim 25, the gasket is a ring having a size larger than the size of the opening so the gasket surrounds the opening (seen in fig 2 gasket 20 is an O-ring; col 2, lines 23-52; and in fig 2 is larger than the opening 42 and therefore is sized to surround the opening).

With respect to claim 27, the mechanical fastener is one of a worm drive hose clamp, strap, bolt, or screw (figs 1, 2, 5, 6, and 9 show hose clamps 30 are used which are known to be worm drive type hose clamps; col 2, lines 53-58).


Claim(s) 23, 27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourque (5247967).  The reference to Bourque discloses the recited assembly for sealing an opening in a pipe (the device 10 is an assembly for sealing an opening 110 in a pipe 100; abstract) having an outer surface and located below a surface of the ground (this is intended use to use the assembly on a pipe below a surface of the ground, where the device is capable of use on the outside of any pipe, including one below the surface of the ground as such is merely intended use, and in the preamble which this limitation breathes no life into the body of the claim either), wherein the opening has a size (the opening 110 has a size), the assembly comprising:
a pipe saddle device (10; figs 1-3) having a curved plate (30 are seen in the figures 1-4 to be curved plates to match the outside surface of the pipe they are provided over) with a first side and a second side (the inner and outer surfaces of the curved plates form sides of the curved plate), the second side adapted to engage the outer surface of the of pipe (seen in figs 2, and 3); and
a gasket (50; see figs 1-4) combined with the second side of the curved plate and adapted to be placed over the opening (seen in figs 2, 5; they are on the inner second side of the curved plate, and as seen for example in figs 2 and 5 are sized to cover the opening 110); and
a mechanical fastener (15; figs 1-3 and 5) adapted to secure the pipe saddle device to the first pipe.

With respect to claim 27, the mechanical fastener is one of a worm drive hose clamp, strap, bolt, or screw (70; figs 1-3 and 5 show hose clamps 15 are used which are known to be worm drive 70 type hose clamps; col 3, 19-34).

	With respect to claim 29, further comprising an adhesive material disposed between the second side of the curved plate and the outer surface of the pipe (40; adhesive 40 is seen for example in fig 3 to be between the curved plate 30 and the outer surface of the pipe when it is placed around the pipe and seen in fig 2; col 3, lines 10-18).  


Claim(s) 23, 24, 27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglas (2005/0081934).  The reference to Douglas discloses the recited assembly for sealing an opening in a pipe (the device 10 is an assembly for sealing an opening at least provided in a coating 12 in a pipe; abstract) having an outer surface and located below a surface of the ground (abstract discusses the pipe is underground which is below the surface of the ground; [0014] and [0027]), wherein the opening has a size (the opening  has a size in figs 7 and 8), the assembly comprising:
a pipe saddle device (16; figs 7-8) having a curved plate (16 are seen in the figures to be curved plates to match the outside surface of the pipe they are provided over) with a first side and a second side (the inner and outer surfaces of the curved plates form sides of the curved plate), the second side adapted to engage the outer surface of the of pipe (seen in figs 7-8); and
a gasket (22; see figs 7-8) combined with the second side of the curved plate and adapted to be placed over the opening (seen in figs 7, and 8 they are on the inner second side of the curved plate, and as seen for example in figs 7 and 8 are sized to cover the opening 42); and
a mechanical fastener ([0048] discloses the use of adhesives, epoxy, tapes, bands, can be used to attach the device to the pipe) adapted to secure the pipe saddle device to the first pipe.

With respect to claim 24, the gasket is a hydrophilic or hydrophobic material ([0042] sets forth seal or gasket 22 is formed of hydrophobic material adapted to seal the pipe).

With respect to claim 27, the mechanical fastener is one of a worm drive hose clamp, strap, bolt, or screw ([0048] sets forth the use of tapes or bands which are considered a strap).

	With respect to claim 29, further comprising an adhesive material disposed between the second side of the curved plate and the outer surface of the pipe ([0048] and [0040] discloses use of adhesives as well which would be located between the curved plate and the pipe).  


Claim(s) 30, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Douglas.  With respect to claims 30 and 31, such set forth a method which is covered in the same was as claim 23 above by the reference to Douglas for the same reasons as above, specifically:
A method of sealing an opening in a pipe located below a surface of the ground, wherein the opening has a size, the method comprising (abstract, see above):
excavating the ground to expose the opening in the pipe ([0027] discusses a keyhole formed in the ground and that the pipe is underground which is believed to be setting forth excavating ground to form the keyhole, but if such is not considered to meet this limitation it would have been obvious in order to use a keyhole in the ground to put a patch on a pipe underground would naturally have to be achieved by excavating to expose the pipe);
taking an assembly comprising:
a pipe saddle device having a curved plate with a first side and a second side, the second side adapted to engage an outer surface of the pipe (see above for discussion of saddle 16);
a gasket (22; see above) combined with the second side of the curved plate; and
a mechanical fastener (see discussion of tape or band above in [0048]);
attaching the assembly to the pipe by placing the curved plate about the outer surface of the first pipe so the gasket covers the opening (seen in figs 7-8 and suggested by above); and
securing the curved plate to the pipe with the mechanical fastener [0048].

With respect to claim 31, applying an adhesive material to the second side of the curved plate before attaching the pipe saddle device to the pipe (see above and [0040] and [0048]); and
allowing the adhesive material to cure and harden after attaching the pipe saddle device to the pipe (this is covered by the teachings of [0040 and 0048], and [0059-0071] discusses the general method as well).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of von Fay (6541106).
With respect to claim 26, the gasket is a hydrophilic material capable of swelling in response to being exposed to a liquid ([0042] sets forth the gasket 22 is hydrophobic seal materials which are generally known to have the similar types of properties of hydrophilic material, but does not specifically set forth hydrophilic material which naturally has swelling properties).   The reference to von Fay discloses that it is old and well known to use hydrophilic sealing materials for rubber type seals used to seal leaking water where it can swell when contacted by water (abstract).  It would have been obvious to one skilled in the art to modify the seal of Douglas by substituting another type of seal material such as a hydrophilic seal material as suggested by von Fay where such would insure proper sealing occurs especially when used on water pipes or in the presence of water which would be underground pipes and that such swells which would improve the sealing properties.
With respect to claim 28, after the gasket is exposed to liquid, the mechanical fastener provides a first force against the first side of the curved plate and the hydrophilic material provides a second and opposing force against the second side of the curved plate (this would naturally occur from a hydrophilic material used as a seal and as modified for claim 26 for the same reasons Douglas modified by the teachings of von Fay would meet claim 28 as well for the same reasons.  It would have been obvious to one skilled in the art to modify the seal of Douglas by substituting another type of seal material such as a hydrophilic seal material as suggested by von Fay where such would insure proper sealing occurs especially when used on water pipes or in the presence of water which would be underground pipes and that such swells which would improve the sealing properties.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Schlund.  The reference to Douglas discloses all of the recited structure with the exception of forming the gasket as a ring.  The reference to Schlund teaches the equivalence of a flat large gasket covering the entire underside of the curved member with the use of a ring type of gasket.  It would have been obvious to one skilled in the art to modify the gasket in Douglas to be a ring as suggested by Schlund where such is taught to be a known equivalent manner to provide the gasket to a curved plate for use in sealing defects in pipes, and that such would lead to expected results, and such would save costs especially when utilizing slightly more expensive seal materials like hydrophobic materials.

Response to Arguments
Applicant’s arguments with respect to claim(s) 23-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Hutchings, Schreiner, Hampton, Floren, Meinerding, and Lew disclosing state of the art assemblies to seal openings in pipes, some of which include worm drives, and other types of strap attachment of a saddle type member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH